DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest the combination of elements recited in independent claims 1, 8, & 14.  More specifically, the prior art of record does not specifically suggest receiving a data table that includes a plurality of rows, a particular row of the plurality of rows includes an expression comprising a predicate and an argument for said predicate such that both the predicate and the argument are included as parts of the data table within the particular row and such that, in order to form an association with the particular row, a foreign key from a different data table satisfies the predicate and argument combination forming the expression; and in response to evaluating the expression, automatically augment a computer navigable trie structure, including performing the following: evaluating the expression to identify the predicate that is included in the expression and the argument that is included in the expression; augmenting the trie structure so that the predicate and the argument are included within at least one descendant path of the trie structure; and associating the particular row with the descendant path such that the trie structure is navigable using the foreign key from the different data table to determine whether the particular row is mappable to the foreign key.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395.  The examiner can normally be reached on 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                                        February 10, 2021